11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Leticia Miller Curtis,                     * From the 42nd District Court
                                             of Taylor County
                                             Trial Court No. 27606A.

Vs. No. 11-18-00209-CR                     * September 13, 2018

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J., sitting
                                             by assignment)
                                             (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.